on rehearing.
April 26, 1922.
HAWKINS, Judge.
—Appellant has filed a motion for rehearing which substantially' raises all of the questions presented upon the ■ original appeal. The main contention now made is that the evidence does not support the judgment finding appellant guilty of assault with intent to murder. The conflicts in the evidence were matters for the jury, who had before it the witnesses and after hearing them found against appellant’s contention. Their finding seems amply supported, and the motion for rehearing will be overruled.

Overruled.